Detailed Action
Summary
1. This office action is in response to the application filed on November 23, 2020. 
2. Claims 1-23 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 09/11/2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 10/01/2021,10/26/21 and 09/11/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Harris “20140306541”.
In re to claim 1 Harrison discloses a safe voltage unit  (Figs. 1-6 shows diagram 100/200 of an exemplary PV module fill factor using  voltage clamping circuit 110 /220. Examiner noted that Figs.1-4 are considered as same embodiments ) comprising: a first terminal (second DC output 214/114) configured to be connected to a first power source (switch 240, diodes 235 are coupled to PV module 215 and DC output 214)
a second terminal (first  DC output 212/112) configured to be connected to a second power source ( diode 225 is  coupled to PV module 205 and DC output terminal 212); and 
at least one switch (Fig. 1 shows switches [120 and 115]  . Fig. 2 shows switch [240 and diodes 225 and 230]. Examiner noted  that in Fig. 1 shows switches (120 &115) and in fig.2 shows (switch 240 and diodes 225 and 230)  are equivalent to at least one switch ) connected to the first terminal and the second terminal ( Fig. 2 shows diode 235 and switch 240 are coupled to DC output leg 214 and Fig 1 switch 120 is connected to DC output 214. Furthermore, Fig. 2 shows diode 225 is coupled to DC output terminal and in Fig. 1 shows switch 115 is coupled to DC output terminal 112 , respectively) ,
 wherein the at least one switch ([120 and 115] and [ diodes 225, 230 and switch 240]) is configured to control a flow of current through the safe voltage unit (the transistor 240 is controlled by logic 245 to operatively turn the transistor 240 ON or OFF to flow current to output 250 depending on the measured overall output across the output port 250, see parag.0030 ), wherein the safe voltage unit (110/220) is configured to operate in at least one of: 
a first mode of operation (In Fig. 1 when close switch 115 and open switch 120. Similarly, in Fig. 2 when the switch 240 is open ) where the at least one switch is turned OFF and the flow of current does not flow through the safe voltage unit (the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be opened. The clamping calculation module 312 then waits for a predetermined period of time for the charge across the input capacitor of the converter 135 to dissipate before returning to normal operation, see parag.0037. Furthermore, see Fig. 4 at steps 415, 420 and 425, see parag. 0041-0043) ; or 
a second mode (in Fig. 1 when open switch 115 and close switch 120)  of operation where the at least one switch is turned ON and the flow of current does flow through the safe voltage unit, and wherein, when the safe voltage unit is in the second mode of operation, the at least one switch is powered by a voltage between the first terminal and the second terminal (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. By returning to normal operation, the clamping circuit maintains a minimum clamping voltage V.sub.CL for the voltage value V.sub.IN. In some embodiments, the clamping voltage value V.sub.CL is a predetermined value based on the power converter 135 and/or PV module 105 specifications (e.g., a higher rated PV panel would have a higher V.sub.CL value, see parag.0037. Furthermore, see Fig. 4 at steps 425, 430 and 435, see parag. 0041-0043).; 
In re to claim 2, Harrison discloses (Figs. 1-6)  , wherein, in the first mode of operation (Fig. 1 when close switch 115 and open switch 120. Similarly, in Fig. 2 when the switch 240 is open), the flow of current flows through the first power source (the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be opened. The clamping calculation module 312 then waits for a predetermined period of time for the charge across the input capacitor of the converter 135 to dissipate before returning to normal operation, see parag.0037. Furthermore, see Fig. 4 at steps 415, 420 and 425, see parag. 0041-0043).; 
In re to claim 3, Harrison discloses (Figs. 1-6)  wherein the second terminal is further configured to be connected to the first power source (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. Examiner noted that when switch 220 are close to be connected to power source 215, which return to normal operation ).;
In re to claim 4 , Harrison discloses (Figs. 1-6), wherein the at least one switch ([120 and 115] and [ diodes 225, 230 and switch 240])  comprises a bi- directional switch ([switches 240, 115 and 120] are coupled across a bypass diodes , thus current can flow both through switches 240 and  diodes, thus equivalent to bidirectional) .  
In re to claim 9 , Harrison discloses (Figs. 1-6), wherein the safe voltage unit (110/220) is connected to a bridge circuit (switches 115 and 120 are configured in half bridge manner), the bridge circuit comprising a plurality of terminals configured to be connected to the first terminal and the second terminal of the safe voltage unit (drain terminal of 115 and cathode terminal of diode are coupled to first DC output terminal 112 and source terminal of switch 120 and  anode terminal of diode are coupled second DC output terminal 114 ) .  
In re to claim 10 , Harrison discloses (Figs. 1-6), wherein the first power source comprises a photovoltaic (PV) panel (FIG. 1 is a schematic diagram 100 of an exemplary voltage clamping circuit 110 for a single PV module 105 . Furthermore, Fig. 2 shows voltage clamping circuit 220 located within the PV module 200, see parag.0026)
In re to claim 11, Harrison discloses (Figs. 1-6), wherein the first power source comprises a storage device (The DC power sources 106 may be any suitable DC source, such as an output from a previous power conversion stage, a battery, a renewable energy source (e.g., a solar panel or photovoltaic (PV) module, a wind turbine, a hydroelectric system, or similar renewable energy source), or the like, for providing DC power, see  parag.0051, lines 4-6. Examiner noted that a batter is a storage device).  
In re to claim 12 , Harrison discloses (Figs. 1-6), wherein the safe voltage unit (110/220) is connected to a load (Fig. 6 shows a load center 610, see parag.0051, lines 4).  
In re to claim 13 , Harrison discloses (Figs. 1-6), further comprising a controller (FIG. 3 is an exemplary controller 300 and Fig. 6 controller 606 ) configured to control a mode of operation of the safe voltage unit (110/220).  
In re to claim 14 , Harrison discloses (Figs. 1-6), wherein the first mode of operation is a non- bypass mode of operation (the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110) and the second mode of operation is a bypass mode of operation  (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. By returning to normal operation, the clamping circuit maintains a minimum clamping voltage V.sub.CL for the voltage value V.sub.IN. In some embodiments, the clamping voltage value V.sub.CL is a predetermined value based on the power converter 135 and/or PV module 105 specifications (e.g., a higher rated PV panel would have a higher V.sub.CL value, see parag.0037. Furthermore, see Fig. 4 at steps 425, 430 and 435, see parag. 0041-0043).  
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris “20140306541” in view of Yoscovich “20120175964”.
In re to claim 15 Harrison discloses a system comprising: a plurality of safe voltage (110/220)  units, wherein each safe voltage unit of the plurality of safe voltage units (110/220) comprises: a first terminal (second DC output 214/114) configured to be connected to a respective first power source (switch 240, diodes 235 are coupled to PV module 215 and DC output 214);
a second terminal (first  DC output 212/112) configured to be connected to a respective second power source (diode 225 is  coupled to PV module 205 and DC output terminal 212); and 
at least one switch (Fig. 1 shows switches [120 and 115]  . Fig. 2 shows switch [240 and diodes 225 and 230]. Examiner noted  that switch (120 &115) and  (switch 240 and diodes 225 and 230)  are equivalent to at least one switch ) connected to the first terminal and the second terminal ( Fig. 2 shows diode 235 and switch 240 are coupled to DC output leg 214 and Fig 1 switch 120 is connected to DC output 214. Furthermore, Fig. 2 shows diode 225 is coupled to DC output terminal and Fig. 1 shows switch 115 is coupled to DC output terminal 112 , respectively) ,
wherein the at least one switch ([120 and 115] and [ diodes 225, 230 and switch 240]) is configured to control a flow of current through a corresponding safe voltage unit (110/220); wherein each safe voltage unit (110/220) of the plurality of safe voltage units is configured to operate in at least one of:
a first mode of operation (In Fig. 1 when close switch 115 and open switch 120. Similarly, in Fig. 2 when the switch 240 is open ) where the at least one switch is turned OFF and the flow of current does not flow through the safe voltage unit (the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be opened. The clamping calculation module 312 then waits for a predetermined period of time for the charge across the input capacitor of the converter 135 to dissipate before returning to normal operation, see parag.0037. Furthermore, see Fig. 4 at steps 415, 420 and 425, see parag. 0041-0043).; 
or a second mode (in Fig. 1 when open switch 115 and close switch 120)  of operation where the at least one switch is turned ON and the flow of current does flow through corresponding safe voltage unit, and wherein, when the plurality of safe voltage unit is in the second mode of operation, the at least one switch is powered by a voltage between the first terminal and the second terminal (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. By returning to normal operation, the clamping circuit maintains a minimum clamping voltage V.sub.CL for the voltage value V.sub.IN. In some embodiments, the clamping voltage value V.sub.CL is a predetermined value based on the power converter 135 and/or PV module 105 specifications (e.g., a higher rated PV panel would have a higher V.sub.CL value, see parag.0037. Furthermore, see Fig. 4 at steps 425, 430 and 435, see parag. 0041-0043).; 
Harris disclose safe voltage unit but fails having a plurality of safe voltage units, wherein each safe voltage unit of the plurality of safe voltage units comprises: 
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 16, Harrison discloses (Figs. 1-6), wherein, in the first mode (In Fig. 1 when close switch 115 and open switch 120. Similarly, in Fig. 2 when the switch 240 is open )  of operation for each safe voltage unit (110/220) of the plurality of safe voltage units, the flow of current flows through the respective first power source (the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be opened. The clamping calculation module 312 then waits for a predetermined period of time for the charge across the input capacitor of the converter 135 to dissipate before returning to normal operation, see parag.0037. Furthermore, see Fig. 4 at steps 415, 420 and 425, see parag. 0041-0043).
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 17, Harrison discloses (Figs. 1-6), for each safe voltage unit (110/220) of the plurality of safe voltage units (110/220), wherein the second terminal (212/112)  is further configured to be connected to the respective first power source (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. Examiner noted that when switch 220 are close to be connected to power source 215, which return to normal operation ).
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 18 , Harrison discloses (Figs. 1-6), wherein, for each safe voltage unit (110/220) of the plurality of safe voltage units, wherein the at least one switch ([120 and 115] and [ diodes 225, 230 and switch 240]) comprises a bi- directional switch (switch 240 coupled across a bypass diode 235, thus current can flow through switch 240 or bypass diode 235, thus equivalent to bidirectional) . 
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 20 , Harrison discloses (Figs. 1-6), wherein each safe voltage unit (110/220) of the plurality of safe voltage units, wherein the each safe voltage unit (110/220) is connected to a bridge circuit (switches 115 and 120 are configured in half bridge manner), the bridge circuit comprising a plurality of terminals configured to be connected to the first terminal and the second terminal of the safe voltage unit (drain terminal of 115 and cathode terminal of diode are coupled to first DC output terminal 112 and source terminal of switch 120 and  anode terminal of diode are coupled second DC output terminal 114 ) .
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
  
 In re to claim 21 , Harrison discloses (Figs. 1-6), wherein at least one safe voltage (110/220) unit of the plurality of safe voltage units is connected to a load (Fig. 6 shows a load center 610, see parag.0051, lines 4). 
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 22 , Harrison discloses (Figs. 1-6), further comprising a controller (FIG. 3 is an exemplary controller 300 and Fig. 6 controller 606 ) configured to control a mode of operation of the plurality of safe voltage unit (110/220).
However, Yosconich disclose (FIG. 4a, which illustrates a power harvesting system 41) having plurality of safe voltage units ( plurality of bypass diode 310 is coupled to Photovoltaic inverting modules 410).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the PV module fill factor using  voltage clamping circuit  of Harrison to include Plurality of bypass circuit 310 as taught by Yosconich because a bypass current path between the output terminals may be adapted for passing current produced externally to the micro-inverter. The micro-inverter is configured to output an alternating current voltage significantly less than a grid voltage, see abstract.
In re to claim 23 Harrison discloses a method ((Figs. 1-6 shows a method of  a voltage clamping circuit 110 /220 to control overvoltage in the system. Examiner noted that Figs.1-4 are considered as same embodiments )  comprising: controlling a flow of current through at least one switch (Fig. 1 shows ([120 and 115] and in Fig. 2 shows [ diodes 225, 230 and switch 240] are equivalent to at least one switch) of a safe voltage unit (voltage clamping 110/220) connected to a first power source (switch 240, diodes 235 are coupled to PV module 215) and a second power source ( diode 225 is  coupled to PV module 205) ; turning the at least one switch OFF ( Fig. 1 when close switch 115 and open switch 120. Similarly, in Fig. 2 when the switch 240 is open ) and preventing the flow of current through the safe voltage unit ((the clamping calculation module 312 obtains the V.sub.IN value determined by the DC voltage measurement module 314 and compares the V.sub.IN value to a first threshold. The first threshold may be a predetermined value indicating an overvoltage condition V.sub.OVER. If the V.sub.IN value exceeds the V.sub.OVER value, an over voltage condition exists or is imminent and the switch control module 316 is instructed to close switch 115 and open switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be opened. The clamping calculation module 312 then waits for a predetermined period of time for the charge across the input capacitor of the converter 135 to dissipate before returning to normal operation, see parag.0037. Furthermore, see Fig. 4 at steps 415, 420 and 425, see parag. 0041-0043).;),
 turning the at least one switch ON (Fig. 1 when open switch 115 and close switch 120) and causing the flow of current through the safe voltage unit; and powering the at least one switch using a voltage between a first terminal of the at least one switch connected to the first power source and a second terminal of the at least one switch connected to the second power source (In normal operation, the switch control module 316 is instructed to open switch 115 and close switch 120 in the clamping circuit 110. Similarly, for clamping circuit 220, the switch 240 will be closed. By returning to normal operation, the clamping circuit maintains a minimum clamping voltage V.sub.CL for the voltage value V.sub.IN. In some embodiments, the clamping voltage value V.sub.CL is a predetermined value based on the power converter 135 and/or PV module 105 specifications (e.g., a higher rated PV panel would have a higher V.sub.CL value, see parag.0037. Furthermore, see Fig. 4 at steps 425, 430 and 435, see parag. 0041-0043).; 
Allowable Subject Matter
8. Claims 5-8 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 5 , none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “at least one second switch connected in series with the at least one switch ”.
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein each safe voltage unit of the plurality of safe voltage units comprises at least one second switch connected in series with the at least one switch. ”.
In re to claims 6-8, claims 6-8 depend from claim 5, thus are also objected for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839